Anderson, J.,
delivered the opinion of the court.
Appellant, S. L. Joslin, was indicted and convicted in the circuit court of Panola county of the crime of rape, and sentenced to the penitentiary for life, from which judgment he appeals to this court.
. If the evidence of the female alleged to have been raped be true, then the appellant and his wife have reached the very depths of degradation. The details are too revolting to mention. Appellant ivas convicted on the testimony alone of the female alleged to have been raped. She told a story which was contradicted in many respects by her own statements made out of court, and in addition a story which in many respects was improbable and unreasonable. The verdict of the jury was against the great weight of the evidence. We refrain from setting out the evidence; certainly no good purpose would be served by doing so. We send the case back for a new trial.

Reversed and remanded.